Citation Nr: 0709346	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of nasal 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1945 to 
April 1954.

This matter was last before the Board of Veterans' Appeals 
("Board") in July 2005 on appeal from a November 2002 
rating decision by the St. Louis, Missouri Regional Office 
("RO") of the Department of Veterans Affairs ("VA") that 
denied the veteran's claim for service connection for 
residuals of nasal surgery conducted during active military 
service.  The claim was remanded for a medical opinion and 
further VA medical examination of the veteran.

In June 2005, a Deputy Vice Chairman of the Board ruled 
favorably on the motion to advance this case on the docket 
based on a finding of good cause, namely the appellant's age.  
38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Residuals of nasal surgery were not incurred in or aggravated 
as a result of the veteran's military service, nor may they 
be presumed to have been so incurred or aggravated.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
residuals of nasal surgery are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in August 
2002 and May 2006.

The August 2002 and May 2006 letters advised the veteran that 
evidence showing a current nasal injury or condition that is 
linked to an in-service nasal injury or condition was 
necessary to substantiate the claim.  The letters also 
described entitlement to service connection for certain 
"presumptive conditions" that are first shown after 
service.  The letters provided the veteran with examples of 
evidence necessary to support his claim including dates and 
places of medical treatment.  Medical authorizations were 
provided so VA could assist in obtaining private medical 
records.  The letters advised the veteran of the evidence in 
the claims file, of VA's duty to obtain relevant federal 
records and that VA would make reasonable efforts to obtain 
private records.  The elements of a claim for service 
connection were also provided in the August 2002 letter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the veteran 
of this information in May 2006 letter.  

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records ("SMRs") are associated with the claims 
file.  The RO has requested and obtained all available 
medical records from the Columbia, Missouri VA Medical Center 
("VAMC").  The veteran also reported  treatment at the 
University Hospital and Clinics in Columbia, Missouri, where 
records where were obtained and submitted a statement from a 
private physician, Dr. J.R.S..  Additionally, the veteran has 
been afforded several examinations in connection with the 
claim, in June 2003 and most recently in August 2006.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claim

The veteran seeks service connection for residuals of a 
deviated nasal septum as a result of nasal surgery he 
underwent during his military service.  The preponderance of 
the evidence is against the claim and the appeal will be 
denied, as the veteran is not shown to have a disability 
within the meaning of the law.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service medical records show that during a hospitalization 
for anxiety during his military service in December 1953, the 
veteran was examined by an Otolaryngologist for rhinitis and 
nasal obstruction.  The records do not show the cause of the 
obstruction and nasal injury was not recorded.  The doctor 
reported  that the nasal septum was deviated to the left side 
and the diagnosis was deviation of the nasal septum.  A 
"septectomy" was performed under local anesthesia in 
February 1954; however the operative report describing the 
procedure is not of record.  Later during the day of surgery, 
the veteran experienced a left-sided nosebleed and his nose 
was subsequently repacked with gauze.  Ten days later, a 
septal hematoma was evacuated by mucosal incision and the 
nose was again repacked.  Five days later, all packing was 
removed, and no further medical notes regarding the veteran's 
nose can be found in his SMRs.  The veteran was discharged 
from the military in March 1954 as a result of his anxiety 
disorder.

The veteran reported for a VA exam in 2003 claiming that he 
had a nasal disability as a result of the septectomy in 1954 
and that it had been partially obstructed ever since that 
time.  The examiner reported some deviation of the septum, 
but described it as moderate at best and required further 
follow-up.  As a result, the Board remanded the veteran's 
claim and ordered a medical opinion and further examination 
of the veteran if necessary.

In August 2006, a medical opinion was provided by a VA 
examining physician who, upon complete review of the 
veteran's medical records and C-file determined that no 
evidence suggests a current disability.  According to August 
2006 examining physician, the veteran had two complications 
from the nasal surgery: he experienced post-operative 
hemorrhage requiring nasal packing and a septal hematoma 
developed and was evacuated on the 10th post-operative day.  
The examiner conclusively stated that neither complication 
caused permanent injury.  

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").   

The August 2006 examiner specifically stated in his report 
that while the veteran's deviated septum may be a 
"nuisance," it does not impair his ability to work.  The 
examiner further noted that other patients with a similar 
condition lead normal lives.  

The law provides that only service-connected "disability 
resulting from personal injury suffered or disease 
contracted" is entitled to service-connected compensation.  
The Court of Appeals for Veterans Claims has observed that 
mere "defects" are not necessarily disabilities, and that 
"[b]y definition, any person who is not perfect, i.e., 
everyone, has a defect.  We do not believe Congress had such 
an intention. In [38 U.S.C.A] § 1111 itself, subsequent to 
the use of the word defect in the phrase 'defects, 
infirmities, or disorders,' the statutory language in the 
same sentence states in effect that there need be clear and 
unmistakable evidence of disease or injury where the 'defect' 
was not noted upon enlistment.  . . . . Our interpretation of 
the term 'defect' in section 1111 is internally consistent 
with section 1111 and consistent with the title 38 statutory 
scheme as a whole."  Winn v. Brown, 8 Vet. App. 510, 515 
(1996).  

Although the veteran has submitted several statements 
indicating that his condition has worsened in severity since 
his in-service operation, as a layperson he is not competent 
to give an opinion that requires medical knowledge, such as 
the existence of a disability under the law. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for residuals of nasal surgery is not 
established.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


